

Exhibit 10.2


EXECUTIVE LONG-TERM INCENTIVE PROGRAM
2010 EMPLOYMENT AGREEMENT


THIS AGREEMENT, is effective as of [date of agreement], by and between Sypris
Solutions, Inc., a Delaware corporation (“Company”), and [participant name]
(“Employee”).


WHEREAS, the Company desires to recognize the Employee’s leadership and
contribution to the long-term success of the Company and therefore is pleased to
designate the Employee as a participant in the Company’s Executive Long-Term
Incentive Program (“ELTIP”) for 2010 the benefits of which include a contract of
employment through March 2, 2011.


NOW, THEREFORE, in reliance on the premises and terms hereof, the parties agree
as follows:


1.           Termination Benefits.  If, during the term of this Agreement, the
Employee’s employment is terminated by the Company (or applicable subsidiary)
without Cause, then:


(a)     Salary.  The Employee will continue to receive 100% of his or her
current salary (subject to withholding of all applicable taxes) for a period of
twelve (12) months following the date of such termination (the “Transition
Period”) in the same frequency as it was being paid prior to termination;
provided, however, that should the Employee become employed by another entity
prior to the expiration of the Transition Period, the Employee will receive 30%
of such current salary from the date of such new employment through the
remaining term of the Transition Period.  The Employee’s “current salary” will
be the highest rate in effect during the six-month period prior to the
Employee’s termination.


(b)      Equity Compensation.  As of any such termination date (without Cause),
all of the Employee’s outstanding restricted stock and stock options will become
100% vested and remain exercisable until the expiration dates otherwise in
effect had the Employee remained employed by the Company.


2.           Definition of Cause.  “Cause” means the Employee’s: (i) fraud,
gross negligence, willful misconduct or failure to perform essential job duties,
which causes material harm to the Business, and which remains uncured for 30
days after receipt of detailed written request for cure, (ii) conviction of any
felony or any other crime of moral turpitude, (iii) inability or unwillingness
to perform his or her duties for a continuous period of thirty days after
receipt of the Company’s written notice thereof, and (iv) death or disability.


3.           Confidentiality and Non-Compete.  The Employee agrees not to
disclose or to use in any way harmful to the Company, any of the Company’s
information (including the existence or terms of this Agreement) which has not
been made public by the Company, including without limitation, any customer,
supplier, technical, marketing or financial information.  The Employee will not
engage within North America directly or indirectly in competition with any of
the Company’s business activities from the date of this Agreement through the
Transition Period.  If the scope of this provision is deemed overbroad, the
parties agree that it shall be construed to apply to the greatest extent legally
permissible. If the Employee breaches this Section 3, the Company’s obligation
to provide any of the termination benefits described in Section 1 (whether
salary continuation payments, equity benefits or otherwise) shall cease
immediately and the Company shall be entitled to recover any such benefits
previously received by the Employee.

 
1

--------------------------------------------------------------------------------

 

Exhibit 10.2


4.           Non-Solicitation.  In consideration of the benefits provided
herein, the Employee covenants that during the Transition Period, the Employee
will not, either directly or indirectly, (a) divert or attempt to divert or
solicit any prospective or existing customer of the Company to any competitor by
direct or indirect inducement or otherwise; or (b) directly or indirectly employ
or seek to employ either as an employee, agent, independent contractor or the
like any person who is employed by the Company on the Employee’s last date of
employment with the Company, or was employed by the Company at any time within
one year prior to the Employee’s last date of employment with the Company, nor
directly or indirectly induce or solicit such person to leave his or her
employment with the Company. If the Employee breaches this Section 4, the
Company’s obligation to provide any of the termination benefits described in
Section 1 (whether salary continuation payments, equity benefits or otherwise)
shall cease immediately and the Company shall be entitled to recover any such
benefits previously received by the Employee.


5.           Term.   This Agreement will be deemed to commence upon the
expiration of any current employment agreement with Employee and will expire on
March 2, 2011, unless earlier terminated by either party by written notice to
the other, and this Agreement will not be renewed or extended except by the
execution of a separate written agreement.


6.           Assignment.  This Agreement shall be binding upon, and shall be for
the benefit of the Company and the Employee, as well as their respective heirs,
personal representatives, successors and assigns.


7.           Notices.  Any notice to a party required hereunder may be hand
delivered, electronically transmitted by facsimile or e-mail, or sent by
registered or certified mail.


 
If to Employee:
[participant name]

 
[participant address]

 
 
If to Company:
Attn: General Counsel

 
Sypris Solutions, Inc.

 
101 Bullitt Lane, Suite 450

 
Louisville, KY 40222



8.           Applicable Law; Disputes.  This Agreement will be governed by the
internal laws of the Commonwealth of Kentucky.  Any dispute arising under this
Agreement will be resolved by arbitration in Louisville, Kentucky, in accordance
with the commercial arbitration rules of the American Arbitration
Association.  The arbitration award will be final and binding upon the parties,
and judgment upon the award may be entered in any court having jurisdiction. In
the event the Employee incurs legal fees and other expenses to enforce any
rights or benefits in connection with this Agreement and is successful in
enforcing such rights or benefits, the Employee will be entitled to any
reasonable legal fees and expenses.  Otherwise, each party will pay its own
legal fees and expenses associated with any dispute.


9.           Amendment; Waiver.  This Agreement is the entire agreement between
the parties with respect to the subject matter hereof and may only be amended,
modified or terminated by a written instrument signed by the parties hereto,
which makes specific reference to this Agreement.  No waiver of either party’s
rights will be implied from any forbearance or communication except a written
waiver, expressly designated as such by the waiving party.

 
2

--------------------------------------------------------------------------------

 
 
Exhibit 10.2

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the date first set forth above.


SYPRIS SOLUTIONS, INC.
 
EMPLOYEE
             
By:
   
Signed: 
               
Name: 
   
Name:
               
Date:
   
Date:
   


 
3

--------------------------------------------------------------------------------

 
 